                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


JEREMY JOSEPH STROHMEYER,            )                3:14-cv-00661-RCJ-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                April 6, 2020
K. BELANGER, et al.,                 )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is Plaintiff’s Motion to Extend Time to File Motion for Summary
Judgment (ECF No. 288).

      Plaintiff’s Motion to Extend Time to File Motion for Summary Judgment (ECF No. 288)
is GRANTED. The last day to file dispositive motions for all parties is extended to and including
Monday, June 1, 2020. THERE SHALL BE NO FURTHER EXTENSIONS GRANTED.

       IT IS SO ORDERED.

                                            DEBRA K. KEMPI, CLERK
                                            By:          /s/______________________
                                                    Deputy Clerk
